           Case 2:19-cv-01331-GMN-VCF Document 29 Filed 06/11/20 Page 1 of 2



1    STACEY A. UPSON, ESQ.
     State Bar No. 004773
2
     THE LAW OFFICES OF S. DENISE MCCURRY
3
     7455 Arroyo Crossing Parkway, Suite 200
     Las Vegas, NV 89113
4    Phone: (702) 408-3800
     stacey.upson@farmersinsurance.com
5    Attorney for Defendant,
     DESERT ROSE INVESTMENT GROUP
6    DBA DESERT ROSE APARTMENTS;
7

8
                                    UNITED STATES DISTRICT COURT

9
                                            DISTRICT OF NEVADA
     VICKY GLADNEY as Special Administrator of
10
     the Estate of JERRY RUSSELL; ROSETTA
     RUSSELL as heir to the Estate of JERRY    Case No.: 2:19-CV-01331-GMN-VCF
11
     RUSSELL; LENNARD RUSSELL, as heir to the
     Estate of JERRY RUSSELL,
12
                                               STIPULATION AND ORDER TO DISMISS
                     Plaintiffs,               VULNERABLE PERSON CLAIM
13
                                               PURSUANT TO NRS 41.1395 AND
             vs.                               ASSOCIATED CLAIM FOR PUNITIVE
14
                                               DAMAGES PURSUANT TO NRS 42.001
     DESERT ROSE INVESTMENT GROUP, LLC
15
     dba DESERT ROSE APARTMENTS; MIDEA
     d/b/a ARCTIC KING; DOE MAINTENANCE
16
     COMPANY 1; DOE DISTRIBUTOR 1; DOE
     SELLER 1; DOES 1-20 and ROE BUSINESS
17
     ENTITIES 1-20, inclusive,
18
                    Defendants.
19

20
            IT IS HEREBY AGREED by and between VICKY GLADNEY as Special Administrator of the
21
     Estate of JERRY RUSSELL, ROSETTA RUSSELL as heir to the Estate of JERRY RUSSELL;
22   LENNARD RUSSELL, as heir to the Estate of JERRY RUSSELL, through their attorney of record,
23   Alison Brasier, Esq., DESERT ROSE INVESTMENT GROUP dba DESERT ROSE APARTMENTS,
24   through their attorneys, Stacey A. Upson, Esq. and MIDEA AMERICA CORP., by and through its
25   attorneys of record, Loren Young, Esq. and Dennis Callahan, Esq., that the allegations/claims of a vulnerable
26   ///

27   ///

28   ///


                                                           1
           Case 2:19-cv-01331-GMN-VCF Document 29 Filed 06/11/20 Page 2 of 2



1    person pursuant to NRS 41.1395 and the associated claim for punitive damages pursuant to NRS 42.001 are
2    hereby DISMISSED with prejudice.
3    HICKS & BRASIER PLLC                                LINCOLN, GUSTAFSON & CERCOS

4

5    /s/ Alison Brasier                                  /s/ Loren S. Young
     Alison Brasier, Esq. #10522                         Loren S. Yong, Esq. #7567
6    Attorney for Plaintiffs                             Attorney for Defendant Midea America Corp
     2630 Jones Blvd.                                    3960 Howard Hughes Parkway, Suite 200
7    Las Vegas, NV 89146                                 Las Vegas, NV 89169
8
     DATED: June 11, 2020                                DATED: June 11, 2020
9
     WARD GREENBERG HELLER & REIDY, LLP                  THE LAW OFFICES OF S. DENISE MCCURRY
10

11   /s/ Dennis R. Callahan                              /s/ Stacey A. Upson
     Dennis R. Callahan, Esq.                            Stacey A. Upson, Esq. #4773
12
     Attorney for Defendant, Midea America Corp.         Attorney for Defendant Desert Rose Investment
13   1835 Market Street, Suite 650                       7455 Arroyo Crossing Parkway, Suite 200
     Philadelphia, PA 19103                              Las Vegas, NV 89113
14
     DATED: June 11, 2020                          DATED: June 11, 2020
15

16                                                   ORDER

17          Based upon the Stipulation of the parties,
18          IT IS HEREBY ORDERED, ADJUDGED and DECREED that allegations/claims of a vulnerable
19   person pursuant to NRS 41.1395 and the associated claim for punitive damages pursuant to NRS 42.001 are
20   hereby DISMISSED with prejudice.
21          IT IS SO ORDERED.
22                      11 day of June, 2020.
            DATED this _____
23                                                                       _____________________________
                                                                         Gloria M. Navarro, District Judge
24
                                                                         United States District Court
25

26

27

28


                                                         2
